YATES, Presiding Judge,
dissenting.
Although Rickey Cloud petitioned the court for the appointment of a commissioner to take his deposition during his incarceration in order to preserve his testimony, his pro se brief fails to comply with Rule 28, Ala. R.App. P. The Alabama Rules of Appellate Procedure apply equally to members of the bar and to parties proceeding pro se. Jones v. Seibert, 624 So.2d 639 (Ala.Civ.App.1993). Although the result may sometimes seem harsh, this court has consistently held that when an appellant fails to comply with Rule 28, this court will affirm the judgment of the trial court. Black v. Allen, 587 So.2d 349 (Ala.Civ.App.1991). Therefore, I dissent.